DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 2/21/2022. The amendments filed on 2/21/2022 are entered.
The previous rejection of claim 5 under 35 U.S.C. 112(b) has been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-13, 15-17, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Genstler et al. (U.S. Pub. No. 20160082243) hereinafter Genstler, in view of Brisken (U.S. Pat. No. 5735811) hereinafter Brisken, in further view of Rule et al. (U.S. Pub. No. 20050197619) hereinafter Rule. 
Regarding claim 1, primary reference Genstler teaches:

a catheter extending from a proximal end to a distal end along a longitudinal axis and having a lumen extending therethrough ([0046]-[0048]; [0055], “One or more fluid delivery lumens can be incorporated into the tubular body 12. For example, in one embodiment a central lumen passes through the tubular body 12. The central lumen extends through the length of the tubular body 12, and is coupled to a distal exit port 29 and a proximal access port 31”; [0056]; [0102], “In this embodiment, the catheter can include an inner core 73 that defines a utility lumen 72 configured to pass materials such as a guidewire, a therapeutic compound and/or a cooling fluid” the utility lumen 72 is considered to be the lumen extending through the longitudinal axis of the catheter; [0127]-[0130], utility lumen 72; see also figure 11); 
an ultrasound transducer coupled to the distal end of the catheter and coaxial with the longitudinal axis of the catheter, the ultrasound transducer comprising a cylindrical annular transducer having a lumen extending therethrough ([0102], “The catheter assembly 70 further includes a distal tip element 74 and a hollow cylindrical ultrasound radiating member 77 that is mounted on the inner core 73.” The hollow cylindrical ultrasound radiating member 77 as depicted in figure 11 is a cylindrical annular transducer that is coaxial with the longitudinal axis of the catheter assembly 70 with the utility lumen extending through the ultrasound radiating member 77; [0127]-[0130], utility lumen 72 and “In some embodiments, the ultrasound catheter depicted in FIG. 11 may have five or less (i.e., one, two, three, four, or five) hollow cylindrical ultrasound radiating members 77.”); and 

wherein the ultrasound transducer is configured to generate ultrasound using stimulation such that outward propagating energy is generated in a forward facing direction extending outward from the distal end of the catheter
However, the analogous art of an ultrasonic catheter with an interface surface for treatment of Brisken (abstract) teaches:
wherein the ultrasound transducer is configured to generate ultrasound using stimulation such that outward propagating energy is generated in a forward facing direction extending outward from the distal end of the catheter (col 3, lines 52-67, col 4, lines 1-15, “In such cases, the circumferential surface of the interface member will induce a wave motion in a direction parallel to the axis of the catheter body while the forward lateral surface (if present) will induce waves in a distal direction away from the distal end of the catheter body. Alternatively, the oscillating driver may be selected to radially oscillate an interface surface, usually a cylindrical interface surface, to induce a radial wave pattern extending outwardly from the catheter body”; col 4, lines 29-55; col 6, lines 18-61; col 9, lines 51-67, col 10, lines 1-25, “The forward interface surface 72, in turn, propagates longitudinal waves in the distal direction, as illustrated by wavefront lines 76“; figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler to incorporate the forward direction of ultrasound generation as taught by Brisken because it enables the ability to ablate, dissolve, or otherwise disrupt the clot, plaque, or other stenotic lesions which are responsible for occlusions or 
Primary reference Genstler further fails to teach:
wherein the ultrasound transducer is configured to generate ultrasound using stimulation such that inward propagating ultrasound energy is generated in the lumen of the ultrasound transducer, 
However, the analogous art of Rule of a venous catheter with an ultrasound assembly positioned on the elongate support structure (abstract) teaches:
wherein the ultrasound transducer is configured to generate ultrasound using stimulation such that inward propagating ultrasound energy is generated in the lumen of the ultrasound transducer ([0041]-[0044], the ultrasound radiating member 1124 as shown in figure 5A surrounds the central delivery lumen 1112, which is considered to be a lumen of the ultrasound transducer; [0045], “In a modified embodiment, the CVC is configured to cause the ultrasonic energy generated by the ultrasound radiating member to radiate outward from the CVC or inward toward the central lumen.”, inward ultrasound energy toward the central lumen is considered to be generated in the lumen of the transducer; [0046]), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler and Brisken to incorporate the generation of inward propagating energy generated toward the lumen of the transducer as taught by Rule because additional ultrasonic energy directed towards the lumen of the catheter can be well suited for removal of deposited material from the catheter ([0046]). This can 
Regarding claim 3, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further teaches:
wherein the lumen of the catheter and the lumen of the ultrasound transducer are both sized to allow passage of a guidewire therethrough ([0102], “With reference now to FIG. 11, a modified embodiment of an energy delivery section 11 of an ultrasound catheter for treating pulmonary embolisms is illustrated. In this embodiment, the catheter can include an inner core 73 that defines a utility lumen 72 configured to pass materials such as a guidewire, a therapeutic compound and/or a cooling fluid.”).
Regarding claim 4, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further teaches:
wherein the lumen of the catheter and the lumen of the ultrasound transducer are both sized to allow passage of a therapeutic agent therethrough to in order to accelerate one of thrombolysis, softening of chronic total occlusions, softening of plaque, or tissue removal ([0044], therapeutic compound; [0045], “As expounded herein, ultrasonic energy is often used to enhance the delivery and/or effect of a therapeutic compound. For example, in the context of treating vascular occlusions, ultrasonic energy has been shown to increase enzyme mediated thrombolysis by enhancing the delivery of thrombolytic agents into a thrombus, where such agents lyse the thrombus by degrading the fibrin that forms the thrombus “; [0046]; [0055]; [0076]; [0102], “In this embodiment, the catheter can include an inner core 73 that defines a utility lumen 72 configured to pass materials such as a guidewire, a therapeutic compound and/or a 
Regarding claim 5, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further teaches:
Wherein the lumen of the catheter and the lumen of the ultrasound transducer are both sized to allow passage a therapeutic agent therethrough ([0044], therapeutic compound; [0045], “As expounded herein, ultrasonic energy is often used to enhance the delivery and/or effect of a therapeutic compound. For example, in the context of treating vascular occlusions, ultrasonic energy has been shown to increase enzyme mediated thrombolysis by enhancing the delivery of thrombolytic agents into a thrombus, where such agents lyse the thrombus by degrading the fibrin that forms the thrombus “; [0046]; [0055]; [0076]; [0102], “In this embodiment, the catheter can include an inner core 73 that defines a utility lumen 72 configured to pass materials such as a guidewire, a therapeutic compound and/or a cooling fluid.”; [0125]-[0134]; see [0127], “When the ultrasound catheter such as the embodiment depicted in FIG. 11 is used, the thrombolytic drug is delivered to the treatment site through the utility lumen 72 and out of the distal exit port 29. In some embodiments, the drug can be delivered through the utility lumen 72 with the guide wire still positioned within the utility lumen 72”)
wherein the therapeutic agent comprises at least one of an enzyme or a thrombolytic drug ([0044], therapeutic compound; [0045], “As expounded herein, 
Regarding claim 7, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further teaches:
wherein the ultrasound transducer is configured to generate the inward propagating ultrasound energy as ultrasound waves in order to activate cavitation nuclei or precursors positioned therein ([0056] “in certain embodiments an ultrasound radiating member can fixed within and/or incorporated into the energy delivery section 18 of the tubular body, while in other embodiments a plurality of ultrasound radiating members are fixed to an assembly that is passed into the central lumen” and “In one embodiment, the outer surface of the energy delivery 18 section can include a cavitation promoting surface configured to enhance/promote cavitation at the treatment site“ as part of the combined invention of Genstler, Brisken, and Rule this feature would include the inward 
Regarding claim 8, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further teaches:
further comprising a transmitter in communication with the ultrasound transducer and configured to cause the ultrasound transducer to generate ultrasound ([0048], control unit 100 with control system 100 controlling each ultrasound catheter 10; [0049]; [0071]; [0094]-[0096]; [0140]-[0141], control unit 200; [0145]-[0147]).
Regarding claim 9, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 8. Primary reference Genstler further teaches:
wherein the transmitter is programmed to cause the ultrasound transducer to generate ultrasound using pulse lengths between 0.1 microseconds and 100 seconds ([0114]-[0119]; [0120]; table 2, pulse widths of microseconds are within the claimed range).
Regarding claim 10, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 8. Primary reference Genstler further teaches:
wherein the transmitter is programmed to cause the ultrasound transducer to generate ultrasound using pulse intervals between 0.1 microseconds and 100 seconds ([0108], “In one embodiment, the pulse repetition interval is varied between about 25 to about 100 ms.”; see also [0114]-[0120]).
Regarding claim 11, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 8. Primary reference Genstler further teaches:

Regarding claim 12, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 8. Primary reference Genstler further teaches:
wherein the transmitter is programmed to cause the ultrasound transducer to generate ultrasound using sequences of pulses that differ in at least one frequencies or amplitudes ([0098]-[0107]; [0108], “In another embodiment, the effect of a therapeutic compound is optionally enhanced by using a certain pulse repetition frequency PRF and/or a certain pulse duration .tau.. In one example embodiment, the PRF can be between about 5 Hz and about 150 Hz, can be between about 10 Hz and about 50 Hz, and can be between about 20 Hz and about 40 Hz. In one embodiment, the PRF remains substantially constant during the course of a treatment. However, in certain 
Regarding claim 13, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 8. Primary reference Genstler further teaches:
wherein the transmitter is programmed to cause the ultrasound transducer to generate ultrasound using pulses with at least one of a time-varying frequency or a time-varying amplitude during a duration of the pulse ([0098]-[0107]; [0108], “In another embodiment, the effect of a therapeutic compound is optionally enhanced by using a certain pulse repetition frequency PRF and/or a certain pulse duration .tau.. In one example embodiment, the PRF can be between about 5 Hz and about 150 Hz, can be between about 10 Hz and about 50 Hz, and can be between about 20 Hz and about 40 Hz. In one embodiment, the PRF remains substantially constant during the course of a treatment. However, in certain modified embodiments the PRF is non-linearly varied during the course of a treatment within the ranges described above. For example, in one such modified embodiment the PRF is varied linearly during the course of the treatment, while in another such modified embodiment the PRF is varied nonlinearly during the course of the treatment”; [0109]-[0120]; the citations teach to the ultrasound sequences of pulses that vary in at least frequencies over the treatment pulse sequences; see also table 2).
Regarding claim 15, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further teaches:
further comprising a pump and controller in communication with the pump, wherein the pump is operable under control from the controller to adjust flow of media through the lumen of the ultrasound transducer ([0102], “In this embodiment, the catheter can include an inner core 73 that defines a utility lumen 72 configured to pass materials such as a guidewire, a therapeutic compound and/or a cooling fluid”; [0125], “The drug infusion pump can then be connected to the therapeutic compound inlet port 32, which is in communication with the at least one fluid delivery lumen 30”; [0126]-[0129]).
Regarding claim 16, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 15. Primary reference Genstler further teaches:
wherein the media comprise one or more of cavitation nuclei or precursors; enzymes; drugs; saline; or x-ray contrast media ([0044], therapeutic compound; [0045], “As expounded herein, ultrasonic energy is often used to enhance the delivery and/or effect of a therapeutic compound. For example, in the context of treating vascular occlusions, ultrasonic energy has been shown to increase enzyme mediated thrombolysis by enhancing the delivery of thrombolytic agents into a thrombus, where such agents lyse the thrombus by degrading the fibrin that forms the thrombus “; [0046]; [0055]; [0076]; [0102], “In this embodiment, the catheter can include an inner core 73 that defines a utility lumen 72 configured to pass materials such as a guidewire, a therapeutic compound and/or a cooling fluid.”; [0125]-[0134]; see [0127], “When the ultrasound catheter such as the embodiment depicted in FIG. 11 is used, the 
Regarding claim 17, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 15. Primary reference Genstler further teaches:
wherein the pump comprises a plurality of pumps and the controller is configured to separately operate each of the plurality of pumps in order to adjust flow of a similar plurality of different media through the lumen of the ultrasound transducer ([0102], “In this embodiment, the catheter can include an inner core 73 that defines a utility lumen 72 configured to pass materials such as a guidewire, a therapeutic compound and/or a cooling fluid”; [0125], “The coolant infusion pump is attached to the cooling fluid fitting 46, which is in communication with the at least one cooling lumen 44“ and “The drug infusion pump can then be connected to the therapeutic compound inlet port 32, which is in communication with the at least one fluid delivery lumen 30”; [0126] through [0127];  for figure 11 as in [0127] to [0128] the multiple drug infusion pump and the coolant pump would flow the fluid through the utility lumen 72 in the “and/or” configuration).
Regarding claim 38, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further teaches:
wherein at least one exit port is formed in the catheter at the distal end of the catheter, the at least one exit port extending from the lumen through an outer surface of the catheter ([0059]; [0080]-[0083]; [0127], “When the ultrasound catheter such as the embodiment depicted in FIG. 11 is used, the thrombolytic drug is delivered to the treatment site through the utility lumen 72 and out of the distal exit port 29. In some 
Regarding claim 39, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further teaches:
further comprising a controller in communication with the ultrasound transducer and configured to adjust operation of the ultrasound transducer in response to at least one of a current or a reflected power measured at the ultrasound transducer ([0084]; [0087], feedback control system 68 measures the power over the region and adjusts the energy source as necessary based on the measured reflected temperatures; [0088]-[0095]; [0139]; [0140]-[0150] describe the control system that incorporates measured temperatures from the region).
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Genstler, in view of Brisken, in further view of Rule as applied to claim 1 above, and further in view of Lee et al. (U.S. Pub. No. 20060241524) hereinafter Lee. 
Regarding claim 6, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further fails to teach:
wherein the lumen of the catheter and the lumen of the ultrasound transducer are both sized to allow passage of cavitation nuclei or cavitation precursors therethrough
However, the analogous art of Lee of an intravascular catheter device with an ultrasound ablation manifold (abstract) teaches:
wherein the lumen of the catheter and the lumen of the ultrasound transducer are both sized to allow passage of cavitation nuclei or cavitation precursors therethrough 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, and Rule to incorporate the cavitation seed nuclei delivery lumen as taught by Lee because it lowers the threshold for cavitation and thus improves efficiency of the ultrasound power emission ([0063]). 
Regarding claim 20, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further fails to teach:
further comprising an impedance matching circuit in communication with the ultrasound transducer and configured to dynamically adjust electrical impedance matching in order to facilitate frequency and amplitude changes in ultrasound exposure pulses
However, the analogous art of Lee of an intravascular catheter device with an ultrasound ablation manifold (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, and Rule to incorporate the impedance matching circuit as taught by Lee because it maximizes power output by the piezoelectric ceramics of the transducers, while minimizing an input reflection. This enhances efficiency of the components throughout treatment ([0058]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Genstler, in view of Brisken, in further view of Rule as applied to claim 8 above, and further in view of Teofilovic et al. (U.S. Pub. No. 20140073995) hereinafter Teofilovic. 
Regarding claim 14, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 8. Primary reference Genstler further fails to teach:
wherein the transmitter is programmed to drive the ultrasound transducer to generate ultrasound using at least one of voltage spikes, sinusoidal voltage waves, square voltage waves, fixed frequency voltage waves, variable frequency voltage waves, variable amplitude voltage waves, or variable phase voltage waves
However, the analogous art of Teofilovic of a histotripsy therapy system for use with ultrasound (abstract) teaches:
wherein the transmitter is programmed to drive the ultrasound transducer to generate ultrasound using at least one of voltage spikes, sinusoidal voltage waves, square voltage waves, fixed frequency voltage waves, variable frequency voltage waves, variable amplitude voltage waves, or variable phase voltage waves ([0013], “In some embodiments, the pulse generator provides a square wave voltage of up to 1000V. In one embodiment, the plurality of signal switching amplifiers convert the square wave voltage into a sinusoidal wave voltage that is 2 to 10 times greater than the square wave voltage. In some embodiments, the sinusoidal wave voltage is up to 5000 Vpp”; [0019]; [0023]; [0037]; [0045]; [0048], “The high input impedance of the transducer elements of this system, combined with low output impedance of the amplifiers, enables the oscillating matching network to convert a square wave voltage to a sinusoidal voltage and significantly amplify it.”; [0049]; [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, and Rule to incorporate the sinusoidal voltage . 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Genstler, in view of Brisken, in further view of Rule as applied to claim 1 above, and further in view of Walton et al. (U.S. Pub. No. 20140148832) hereinafter Walton. 
Regarding claim 18, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further fails to teach:
further comprising an aspiration device in fluid communication with the ultrasound transducer for applying suction through one of the lumen of the catheter, the lumen of the ultrasound transducer, or a secondary channel formed in the catheter adjacent the distal end of the catheter
However, the analogous art of Walton of a biological tissue ultrasound-based aspiration device (abstract) teaches:
further comprising an aspiration device in fluid communication with the ultrasound transducer for applying suction through one of the lumen of the catheter, the lumen of the ultrasound transducer, or a secondary channel formed in the catheter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, and Rule to incorporate the aspiration device in fluid communication with the ultrasound transducer and through the lumen as taught by Walton because the disrupted tissue or disease structures utilizing the ultrasound acoustic waves may be efficiently removed from the region without damaging healthy tissue or encouraging further disease growth (see also [0006]; [0007]). 
Regarding claim 19, the combined references of Genstler, Brisken, Rule, and Walton teach all of the limitations of claim 18. Primary reference Genstler further fails to teach:
further comprising a controller in communication with the aspiration device and configured to control the aspiration device to apply suction on one of an intermittent or continuous basis
However, the analogous art of Walton of a biological tissue ultrasound-based aspiration device (abstract) teaches:
further comprising a controller in communication with the aspiration device and configured to control the aspiration device to apply suction on one of an intermittent or continuous basis (([0038]-[0039]; [0041]-[0048], aspiration device; [0049]; [0052]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, Rule, and Walton to incorporate the aspiration device control system to apply suction as taught by Walton because  desired amount of biological tissue can be aspirated more efficiently, and with less post-procedure pain, than conventional aspiration methods, which require angular movements of the entire aspiration device and multiple punctures to obtain the desired amount of biological tissue ([0069]). 
Claims 21-23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Genstler, in view of Brisken, in further view of Rule as applied to claim 1 above, and further in view of Warnking (U.S. Pub. No. 20160008636) hereinafter Warnking.
Regarding claim 21, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further fails to teach:
wherein the ultrasound transducer has an outer diameter between 0.2 mm and 20 mm and a length between 0.2 mm and 20 mm

wherein the ultrasound transducer has an outer diameter between 0.2 mm and 20 mm and a length between 0.2 mm and 20 mm ([0081], “The transducer array 311 typically has an axial length of approximately 2-10 mm, and preferably 6 mm. The outer diameter of the transducer array 311 is approximately 1.5-3 mm in diameter, and preferably 2 mm”. both dimensions are within the claimed ranges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, and Rule to incorporate the sizing of the transducer as taught by Warnking because it provides sufficient emitting surfaces for propagating ultrasound waves while remaining within a size range to effectively navigate vasculature organs ([0061]; [0081]).  
Regarding claim 22, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further fails to teach:
further comprising a plurality of electrodes, the plurality of electrodes being coupled to at least one of an inner surface of the ultrasound transducer, the outer surface of the ultrasound transducer, or combinations thereof
However, the analogous art of Warnking of an intra-organ ultrasound imaging and treatment catheter (abstract) teaches:
further comprising a plurality of electrodes, the plurality of electrodes being coupled to at least one of an inner surface of the ultrasound transducer, the outer surface of the ultrasound transducer, or combinations thereof ([0059], “FIG. 6 also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, and Rule to incorporate the electrodes as taught by Warnking because the electrodes serve as excitation or poling electrodes and provide excitation pulses to the piezoelectric elements. This provides efficient voltage pulses and acoustic waveform generation from the transducers to the tissue using wiring through the catheter and to an ultrasonic excitation source ([0066]). 
Regarding claim 23, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 22. Primary reference Genstler further fails to teach:
wherein the plurality of electrodes are arranged to cover both the inner surface of the ultrasound transducer and the outer surfaces of the ultrasound transducer
However, the analogous art of Warnking of an intra-organ ultrasound imaging and treatment catheter (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, and Rule to incorporate the electrodes as taught by Warnking because the electrodes serve as excitation or poling electrodes and provide excitation pulses to the piezoelectric elements. This provides efficient voltage pulses and acoustic waveform generation from the transducers to the tissue using wiring through the catheter and to an ultrasonic excitation source ([0066]). 
Regarding claim 27, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further fails to teach:

However, the analogous art of Warnking of an intra-organ ultrasound imaging and treatment catheter (abstract) teaches:
further comprising a second ultrasound transducer arranged adjacent the distal end of the catheter, the second ultrasound transducer comprising a cylindrical annular transducer having a lumen extending therethrough ([0059], “A further variation of an combined imaging/therapy sheath, depicted in FIG. 6, includes a tubular member 61 provided with a split transducer array 64, where one circular or annular section 62 is optimized for imaging with the above described diffraction mechanism (layer 60) and another circular or annular section 68 optimized for therapy”; see figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, and Rule to incorporate the second ultrasound transducer as taught by Warnking because it enables imaging of the region in addition to ultrasonic therapy. This provides increased targeting accuracy and throughout a therapy procedure ([0059]). 
Regarding claim 28, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 27. Primary reference Genstler further fails to teach:
wherein the second ultrasound transducer is coaxial with the longitudinal axis of the catheter and coupled to the ultrasound transducer in a stacked arrangement

wherein the second ultrasound transducer is coaxial with the longitudinal axis of the catheter and coupled to the ultrasound transducer in a stacked arrangement ([0059], “A further variation of an combined imaging/therapy sheath, depicted in FIG. 6, includes a tubular member 61 provided with a split transducer array 64, where one circular or annular section 62 is optimized for imaging with the above described diffraction mechanism (layer 60) and another circular or annular section 68 optimized for therapy”; see figure 6 for the coupled to the ultrasound transducer 68 optimized for therapy and stacked adjacent to the other transducer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, and Rule to incorporate the arrangement of the second ultrasound transducer as taught by Warnking because it enables imaging of the region directly related to the ultrasonic therapy. This provides increased targeting accuracy and throughout a therapy procedure ([0059]). 
Regarding claim 29, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 27. Primary reference Genstler further fails to teach:
wherein the ultrasound transducer and the second ultrasound transducer are in communication with a transmitter that is configured to independently stimulate the ultrasound transducer and the second ultrasound transducer
However, the analogous art of Warnking of an intra-organ ultrasound imaging and treatment catheter (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, and Rule to incorporate the independently energizable transducer elements as taught by Warnking because it enables the catheter device to image diseased tissue throughout the treatment process and provide adjustments to the treatment based on changes to region size and shape. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Genstler, in view of Brisken, in view of Rule, in further view of Warnking as applied to claim 22 above, and further in view of Aoki (U.S. Pub. No. 20110121687) hereinafter Aoki.
Regarding claim 24, the combined references of Genstler, Brisken, Rule, and Warnking teach all of the limitations of claim 22. Primary reference Genstler further fails to teach:
wherein the plurality of electrodes are arranged in one or more spatial patterns that are so arranged in order to create selected transducer oscillation characteristics
However, the analogous art of Aoki of a piezoelectric ultrasound transducer (abstract) teaches:
wherein the plurality of electrodes are arranged in one or more spatial patterns that are so arranged in order to create selected transducer oscillation characteristics ([0038]; [0041], “The flexible printed circuit board 20 includes a signal wiring pattern 22 and a ground wiring pattern 23. The extraction signal electrode 15 and the ground electrode 16 are electrically connected to the signal wiring pattern 22 and the ground wiring pattern 23, respectively, on the back face of the intermediate layer 14”, these elements are considered to be the plurality of electrodes arranged in spatial patterns; [0050]-[0054]; [0055], “The electrode separation 18 needs enough width to insulate the extraction-signal-electrode connection part 153 from the ground-electrode connection part 163. On the other hand, in order to increase the quality of electrode connection between the extraction-signal-electrode connection part 153 and the signal wiring pattern 22 and between the ground-electrode connection part 163 and the ground wiring pattern 23 (that is, certainly connect), it is desirable to make the areas of the extraction-signal-electrode connection part 153 and the ground-electrode connection part 163 as large as possible (the flexible printed circuit board 20, the signal wiring pattern 22, and the ground wiring pattern 23 will be described later). Therefore, it is desirable to set the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, Rule and Warnking to incorporate the electrode wiring patterns as taught by Aoki because the need for forming a flexible printed circuit board on the ultrasound transmission face of the piezoelectric transducer is eliminated, and therefore, it is possible to prevent deterioration of the acoustic property ([0081]). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Genstler, in view of Brisken, in further view of Rule as applied to claim 1 above, and further in view of Schaer (U.S. Pub. No. 20130197555) hereinafter Schaer. 
Regarding claim 25, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further fails to teach:
wherein the ultrasound transducer is sized and shaped such that a thickness of the ultrasound transducer varies along the longitudinal axis
However, the analogous art of Schaer of a method of treating diseases using acoustic energy delivery (abstract) teaches:
wherein the ultrasound transducer is sized and shaped such that a thickness of the ultrasound transducer varies along the longitudinal axis ([0174], “In another embodiment, the cylindrical transducer 34 can be formed with a circular or parabolic cross section. As illustrated in FIG. 15, this design allows the beam to have focal regions 140 and cause higher energy intensities within the wall of the tissue“; figure 15; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, and Rule to incorporate the varying thickness of the ultrasound transducer as taught by Schaer because the benefit is that the non-resonant regions are integral with the resonant regions, but will not significantly heat or vibrate such that they can be safely attached to an underlying mounting structure with adhesives ([0180]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Genstler, in view of Brisken, in further view of Rule as applied to claim 1 above, and further in view of Hansmann (U.S. Pat. No. 6312402) hereinafter Hansmann. 
Regarding claim 26, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further fails to teach:
wherein the lumen of the ultrasound transducer is radially offset from a radial center of the ultrasound transducer 
However, the analogous art of Hansmann of a catheter for use in improving blood flow to a patient’s heart with an ultrasound transducer portion (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, and Rule to incorporate the radially offset lumen as taught by Hansmann because it provides the necessary cross-sectional area to provide for additional lumens to travel through the ultrasound transducer segment. This enables the use of additional features such as guidewires or thermosensor wires (col 3, lines 21-67; col 4, lines 42-55).  
Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Genstler, in view of Brisken, in further view of Rule as applied to claim 1 above, and further in view of Warnking, in further view of Unger et al. (U.S. Pub. No. 20090112150) hereinafter Unger. 
Regarding claim 30, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further fails to teach:
further comprising a receiver in communication with the ultrasound transducer, and wherein the ultrasound transducer is operable to detect ultrasound echo signals 
However, the analogous art of Warnking of an intra-organ ultrasound imaging and treatment catheter (abstract) teaches:
further comprising a receiver in communication with the ultrasound transducer, and wherein the ultrasound transducer is operable to detect ultrasound echo signals representative of activity and communicate the ultrasound echo signals as ultrasound echo signal data to the receiver ([0059], “A further variation of an combined imaging/therapy sheath, depicted in FIG. 6, includes a tubular member 61 provided with a split transducer array 64, where one circular or annular section 62 is optimized for imaging with the above described diffraction mechanism (layer 60) and another circular or annular section 68 optimized for therapy”; see figure 6; [0066], “A tubular, cylindrical ultrasonic transducer array 112 is mounted to catheter 105 inside balloon 109. Transducer array 112 includes a plurality of electrically isolated and independently energizable piezoelectric or PZT transducer elements organized into a therapy transducer section 202 and an imaging transducer section 204 (FIG. 7)” and “The wires 208 and 210 are connected to an ultrasonic excitation source 115 (FIG. 10) and a console or monitor 213 of an ultrasound imaging system”; [0070]-[0072]; [0075]. The annular section 62 optimized for imaging is considered to be a receiver that works in communication with the therapy transducer (annular section 68)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, and Rule to incorporate the receiver transducer as 
Primary reference Genstler further fails to teach:
is operable to detect ultrasound echo signals representative of bubble activity
However, the analogous art of Unger of a catheter based therapy system for treating a blood vessel (abstract) teaches:
is operable to detect ultrasound echo signals representative of bubble activity ([0043], “Imaging is performed with low MI ultrasound. A cloud is visualized around the catheter as the microbubbles first filled the lumen of the catheter and then permeated the space surrounding the catheter. When optimizing visualization of cavitation nuclei, the microbubbles are activated with sufficient ultrasonic energy to create radiation force to drive microbubbles into desired tissue, and to activate those microbubbles, i.e. cavitation nuclei, to create local driving force, where that local force is useful for drug delivery, where that delivered drug has a useful bioeffect.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, Rule and Warnking to incorporate the microbubble visualization feature as taught by Unger because driving force is useful for drug delivery and accurately visualization the microbubble precursors can enhance the mechanism to more accurately target tissue ([0043]). 
Regarding claim 31, the combined references of Genstler, Brisken, Rule, Warnking, and Unger teach all of the limitations of claim 30. Primary reference Genstler further fails to teach:
wherein the ultrasound transducer comprises a transmit portion and a receive portion, and wherein the receive portion is in communication with the receiver
However, the analogous art of Warnking of an intra-organ ultrasound imaging and treatment catheter (abstract) teaches:
wherein the ultrasound transducer comprises a transmit portion and a receive portion, and wherein the receive portion is in communication with the receiver ([0059], “A further variation of an combined imaging/therapy sheath, depicted in FIG. 6, includes a tubular member 61 provided with a split transducer array 64, where one circular or annular section 62 is optimized for imaging with the above described diffraction mechanism (layer 60) and another circular or annular section 68 optimized for therapy”; see figure 6; [0066], “A tubular, cylindrical ultrasonic transducer array 112 is mounted to catheter 105 inside balloon 109. Transducer array 112 includes a plurality of electrically isolated and independently energizable piezoelectric or PZT transducer elements organized into a therapy transducer section 202 and an imaging transducer section 204 (FIG. 7)” and “The wires 208 and 210 are connected to an ultrasonic excitation source 115 (FIG. 10) and a console or monitor 213 of an ultrasound imaging system”; [0070]-[0072]; [0075]. The annular section 62 optimized for imaging is considered to be a receiver that works in communication with the therapy transducer (annular section 68)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy 
Regarding claim 32, the combined references of Genstler, Brisken, Rule, Warnking, and Unger teach all of the limitations of claim 30. Primary reference Genstler further fails to teach:
further comprising a controller in communication with the receiver and configured to adjust operation of the ultrasound transducer in response to the ultrasound echo signal data
However, the analogous art of Warnking of an intra-organ ultrasound imaging and treatment catheter (abstract) teaches:
further comprising a controller in communication with the receiver and configured to adjust operation of the ultrasound transducer in response to the ultrasound echo signal data ([0059], “A further variation of an combined imaging/therapy sheath, depicted in FIG. 6, includes a tubular member 61 provided with a split transducer array 64, where one circular or annular section 62 is optimized for imaging with the above described diffraction mechanism (layer 60) and another circular or annular section 68 optimized for therapy”; see figure 6; [0066], “A tubular, cylindrical ultrasonic transducer array 112 is mounted to catheter 105 inside balloon 109. Transducer array 112 includes a plurality of electrically isolated and independently energizable piezoelectric or PZT transducer elements organized into a therapy transducer section 202 and an imaging transducer section 204 (FIG. 7)” and “The wires 208 and 210 are connected to an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, Rule, Warnking, and Unger to incorporate the receiver portion as taught by Warnking because it enables imaging of the region in addition to ultrasonic therapy. This provides increased targeting accuracy and throughout a therapy procedure ([0059]). 
Regarding claim 33, the combined references of Genstler, Brisken, Rule, Warnking, and Unger teach all of the limitations of claim 30. Primary reference Genstler further teaches:
further comprising a pump in fluid communication with the catheter and a controller in communication with the receiver and the pump, wherein the controller is configured to control operation of the pump to adjust flow of media through the lumen of the ultrasound transducer (([0102], “In this embodiment, the catheter can include an inner core 73 that defines a utility lumen 72 configured to pass materials such as a guidewire, a therapeutic compound and/or a cooling fluid”; [0125], “The drug infusion pump can then be connected to the therapeutic compound inlet port 32, which is in communication with the at least one fluid delivery lumen 30”; [0126]-[0129]).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Genstler, in view of Brisken, in further view of Rule as applied to claim 1 above, and further in view of Bonutti et al. (U.S. Pub. No. 20130253387) hereinafter Bonutti. 
Regarding claim 34, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further fails to teach:
further comprising a hydrophone array coupled to a distal end of the ultrasound transducer
However, the analogous art of Bonutti of an ultrasound transducer based occlusion treatment apparatus (abstract) teaches:
further comprising a hydrophone array coupled to a distal end of the ultrasound transducer ([0248], “Embodiments may include sensor 312, for example a hydrophone with a piezoceramic array. (FIG. 79-81). Sensor 312 may include any number of piezoceramic elements 312A-D, for example 4 (shown) or 8. (FIG. 79). The array may be configured so that movement and/or contact of the effector 110 may induce a voltage in one of the piezoceramics in the array. “; figures 79-81, hydrophone 312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, and Rule to incorporate the hydrophone array as taught by Bonutti because the location, time and intensity information from the piezoceramic array may be interpreted by a detecting circuit to describe the spatial information about the trajectory of the movement of the corresponding effector of the catheter ([0248]; figure 81).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Genstler, in view of Brisken, in further view of Rule as applied to claim 1 above, and further in view of Zanelli et al. (U.S. Pat. No. 6863653) hereinafter Zanelli. 
Regarding claim 35, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further fails to teach:
further comprising a fiber optic probe arranged within the lumen of the ultrasound transducer
However, the analogous art of Zanelli of a body tissue treatment apparatus for use with ultrasound energy (abstract) teaches:
further comprising a fiber optic probe arranged within the lumen of the ultrasound transducer (col 5, lines 35-45, “The lumen 105 can house a laser delivery means 120 which can be translated longitudinally through the lumen as illustrated by the arrow 400. Suitable laser delivery means 120 include, but are not limited to, fiber optics and waveguides”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, and Rule to incorporate the fiber optic probe and lumen sizing as taught by Zanelli because the fiber optic probe enables the positioning of laser energy to target tissue further ablating tissue and disease structures (col 9, lines 21-41). Using an addition energy system can further treat diseased areas resilient to the ultrasound therapy energy. 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Genstler, in view of Brisken, in further view of Rule as applied to claim 1 above, and further in view of Werneth et al. (U.S. Pub. No. 20180154123) hereinafter Werneth. 
Regarding claim 36, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further fails to teach:
further comprising a diagnostic ultrasound transducer arranged within the lumen of the ultrasound transducer
However, the analogous art of Werneth of an intravascular catheter device (abstract) teaches:
further comprising a diagnostic ultrasound transducer arranged within the lumen of the ultrasound transducer ([0075], “Imagining device 160 includes a handle 162 fixedly attached to a flexible shaft 164 having a distal end 166 and an imaging portion 168. Imaging portion 168 may be fluoroscope, x-ray or ultrasound”; figure 1shows ultrasound probe configured to enter through the lumen 112 of the delivery catheter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, and Rule to incorporate the diagnostic ultrasound transducer within the lumen as taught by Werneth because it enables the physician to more accurately diagnose the vessel conditions and redirect the treatment to the proper target regions.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Genstler, in view of Brisken, in further view of Rule as applied to claim 1 above, and further in view of Culbert et al. (U.S. Pub. No. 20170290598) hereinafter Culbert. 
Regarding claim 37, the combined references of Genstler, Brisken, and Rule teach all of the limitations of claim 1. Primary reference Genstler further fails to teach:
wherein the catheter further comprises at least one additional lumen, wherein the at least on additional lumen extends one of partially or fully through a length of the catheter
However, the analogous art of Culbert of a system for aspirating thrombus and delivering thrombolysis agents (abstract) teaches:
wherein the catheter further comprises at least one additional lumen, wherein the at least on additional lumen extends one of partially or fully through a length of the catheter ([0139]-[0141], “FIG. 42 illustrates an aspiration catheter 1000 including a shaft 1001 having an aspiration lumen 1002, a first supply tube 1003 having a first supply lumen 1004 and a second supply tube 1005 having a second supply lumen 1006. The first supply tube 1003 and second supply tube 1005 are secured to an inner wall 1008 of the shaft 1001“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cylindrical ultrasound therapy catheter device of Genstler, Brisken, and Rule to incorporate the additional lumen as taught by Culbert because it enables each lumen to carry separate fluids to the target region without mixing fluids such as saline, lytic (thrombolytic) agents, contrast agents, or other agents in the same lumen. This enhances the accuracy of the supply to the target region by specializing coverage based on the specific type of fluid ([0139]). 

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.A.F./Examiner, Art Unit 3793             

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791